      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 1 of 28 PageID #: 61




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

ATTALA COUNTY, MISSISSIPPI,
BRANCH OF THE NAACP, ANTONIO
RILEY, SHARON N. YOUNG, CHARLES
HAMPTON, and RUTH ROBBINS                                                                PLAINTIFFS

VS.                                                CIVIL ACTION NO. 4:19-CV-167-DMB-JMV

DOUG EVANS, IN HIS OFFICIAL
CAPACITY AS DISTRICT ATTORNEY
OF THE FIFTH CIRCUIT COURT
DISTRICT OF MISSISSIPPI                                                                 DEFENDANT

______________________________________________________________________________
     MEMORANDUM IN SUPPORT OF MOTION TO DISMISS FOR LACK OF
 SUBJECT MATTER JURISDICTION, OR IN THE ALTENRATIVE, ABSTENTION
_____________________________________________________________________________

        Doug Evans, in his official capacity as the District Attorney for the Fifth Circuit Court District

of Mississippi (“District Attorney” or “Mr. Evans”), files this memorandum in support of his motion

to dismiss the Class Action Complaint for Declaratory Judgment and Injunctive Relief (“Complaint”).

                                            INTRODUCTION

        Plaintiffs request the extraordinary remedy of a permanent injunction prohibiting the District

Attorney, and even more broadly, the entire District Attorney’s Office for the Fifth Circuit Court

District of Mississippi (“Fifth District”), from engaging in what they allege is a policy, custom or usage

of discriminatorily striking African-American prospective jurors using peremptory challenges in future

state criminal trials. Compl., ¶¶ 14, 87.

        Plaintiffs also seek a declaration that the District Attorney’s “custom and usage, and/or policy

described in the complaint violate the Fourteenth Amendment of the United States Constitution.” Id.,

¶ B. Plaintiffs requested relief would require this Court to intervene and to oversee and adjudicate the

discretionary future conduct of the District Attorney in criminal trials – and more specifically – jury
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 2 of 28 PageID #: 62




selection. While Plaintiffs stop short of seeking an absolute ban on the District Attorney’s use of

peremptory challenges against African-American prospective jurors in future state criminal trials, the

practical effect of such an injunction is the same. This is because neither the District Attorney nor the

attorneys in the Fifth District’s office would know whether a particular future peremptory challenge

would be subject to later federal review by this Court under an injunctive order.

        As an initial matter, the type of vague and overbroad injunctive relief would violate Rule

65(d)(1)(C) of the Federal Rules of Civil Procure requiring injunctions to “describe in reasonable detail

– and not by referring to the complaint or other document – the act or acts restrained or required.” Id.;

see also Scott v. Schedler, 826 F.3d 207, 211 (5th Cir. 2016) (“The rule embodies the elementary due

process requirement of notice”). Further, Plaintiffs seek not only to prohibit the current District

Attorney from using peremptory challenges in the manner alleged in the Complaint, but also his

successors in office. Id., p. 22, Prayer for Relief, ¶ C.

        At its core, the Complaint suffers from three fundamental, and ultimately, fatal flaws. As a

threshold matter, Plaintiffs do not have Article III standing as they do not have an injury-in-fact. To

satisfy Article III, an injury must be “‘concrete and particularized’ and ‘actual or imminent, not

‘conjectural’ or ‘hypothetical.’” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (quoting

Lujan v. Defenders. of Wildlife, 504 U.S. 555, 560 (1992)) (some internal question marks omitted). A

future injury must also be “‘certainly impending,’ or there must be a ‘substantial risk’ that the harm

will occur.” Id. (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)).

        Second, and closely related to standing, Plaintiffs’ claims are not ripe. Like Article III’s

standing requirements, the justiciability doctrine of ripeness “‘originate[s] in Article III’s ‘case’ or

‘controversy’ language. . ..’” Choice Inc. of Texas v. Greenstein, 710, 715 (5th Cir. 2012) (citation

omitted). The ripeness doctrine is “also drawn ‘from prudential reasons for refusing to exercise



                                                     2
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 3 of 28 PageID #: 63




jurisdiction.’’” Id. at 715 (citations omitted). Ripeness is also intended to “prevent courts, through

avoidance of premature adjudication, from entangling themselves in abstract disagreements. . ..’” Id.

Plaintiffs’ claims they may be subjected to a peremptory strike based on race in the future are not ripe.

        Finally, even assuming arguendo the individual Plaintiffs have standing and their claims are

ripe, the Court should abstain because the prospective equitable relief sought constitutes nothing short

a permanent, ongoing, and deeply fact-intensive “federal audit of state criminal proceedings” in the

Fifth District – the very type of federal court intrusion the Supreme Court has said would be

“antipathetic to the established principles of comity.” O’Shea v. Littleton, 414 U.S. 468, 501 (1974).

        Under these circumstances, the Court should abstain because the relief sought “opens the door

to ongoing federal court intrusion into the operation of state criminal proceedings.” Pickens v. Stewart,

2019 WL 1442218, at *10 (W.D. La. April 1, 2019). Instead, as O’Shea counsels, the “object is to

‘sustain [t]he special delicacy of the adjustment to be preserved between federal equitable power and

State administration of its own law.’” Id. at 500 (citation omitted). The relief sought by Plaintiffs does

not sustain this “special delicacy” and the Court should abstain.

                                                  FACTS

        The Complaint was filed by the Attala County, Mississippi Branch of the NAACP (“Attala

NAACP”) on behalf of its members, as well as four individuals, Antonio Riley (“Mr. Riley”), Sharon

N. Young (“Ms. Young”), Charles Hampton (“Mr. Hampton”), and Ruth Robbins (“Ms. Robins”)

(collectively “Individual Plaintiffs”). Compl., [Dkt. 1]. Plaintiffs seek permanent injunctive relief

against Mr. Evans, in his official capacity as the District Attorney of the Fifth District, and the attorneys

in the Fifth District’s office, from exercising peremptory challenges to strike prospective African-

American jurors because of their race. Compl., p. 1.




                                                     3
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 4 of 28 PageID #: 64




        According to the Complaint, the individual Plaintiffs reside in three of the seven counties

comprising the Fifth District.1 Compl., ¶¶ 17, 19, 22, 23. The Attala NAACP sues in an associational

capacity. Id., ¶ 16. The individual Plaintiffs also seek to represent a class of individuals in the Fifth

District who are eligible for jury service and who allegedly face an imminent threat of being denied an

opportunity for jury service by a policy, custom, or usage of striking African-American prospective

jurors because of their race. Id. ¶ 29.

                                             Individual Plaintiffs

           Mr. Riley is an African-American citizen of the United States and Mississippi, who lives
            in Attala Count, Mississippi. Compl., ¶ 17. Mr. Riley alleges he is a registered voter and
            has lived in Attala County for more than one year, is over the age of 21, and otherwise
            qualified to serve as a juror. Id.

           Ms. Young is an African-American citizen of the United States and Mississippi and lives
            in Grenada County, Mississippi. Compl., ¶ 19. Ms. Young alleges she is a registered
            voter and has lived in Grenada County for more than one year and is over the age of 21
            and otherwise qualified to serve as a juror. Id. Ms. Young alleges that in 2004 she was
            then a resident of Montgomery County, Mississippi, was part of the jury pool for Curtis
            Flowers’ third murder trial and that Mr. Evans used a peremptory challenge against her.
            Compl., ¶ 20.

           Mr. Hampton is an African-American citizen of the United States and Mississippi and
            lives in Winston County, Mississippi. Compl., ¶ 22. Mr. Hampton alleges he is a
            registered voter who has lived in Winston County, Mississippi for more than one year, is
            over the age of 21 and is otherwise qualified to serve as a juror. Id.

           Ms. Robbins is an African-American citizen of the United States and Mississippi who
            lives in Winston County, Mississippi. Compl., ¶ 23. Ms. Robbins alleges she is a
            registered voter who has lived in Winston County, Mississippi for more than one year, is
            over the age of 21, and otherwise qualified to serve as a juror. Id., ¶ 23.

                                            Associational Plaintiff

           The Attala County NAACP states it is a county branch of the Mississippi State
            Conference of the NAACP and brings the suit as on behalf of its members, who are
            African-American citizens of Attala County, and are qualified for jury service in the
            Circuit Court. Compl., ¶¶ 15-16.


        1
             Attala, Carroll, Choctaw, Grenada, Montgomery, Webster, and Winston Counties.

                                                      4
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 5 of 28 PageID #: 65




                                             Class Plaintiffs

        Plaintiffs seek to represent a class comprised of African-American citizens who are
         eligible for jury service in Mississippi’s Fifth Circuit Court District. Compl., ¶ 29.

     Plaintiffs maintain that in the absence of injunctive relief, the District Attorney will continue to

employ an alleged policy, custom, and/or usage of exercising peremptory challenges to strike

prospective African-American prospective jurors because of their race, in violation of the Fourteenth

Amendment. Compl., ¶ 87. Plaintiffs request an injunction “that ensures that Defendant Evans ceases

this unconstitutional policy, custom, and/or usage. Compl., ¶ 89. Plaintiffs pursue a declaratory

judgment that District Attorney’s alleged policy, custom, and/or usage of peremptory challenges

violates their rights and of all similarly situated persons. Compl., ¶ 88.

                                      LAW AND ARGUMENT

I.       Standard of Review

         A.     Standing

         “A case is properly dismissed for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case.” Home Builders Ass’n of Mississippi, Inc. v.

City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998). The party invoking the jurisdiction of the

federal court bears the burden of demonstrating its existence. Ramming v. United States, 281 F.3d 158,

161 (5th Cir. 2001). A federal court should consider a Rule 12(b)(1) jurisdictional attack before

addressing an attack on the merits. In re FEMA Trailer Formaldehyde Products Liability Litigation,

688 F.3d 281, 286 (5th Cir. 2012). A court may base its disposition of a motion to dismiss for lack of

subject matter jurisdiction on the complaint alone, the complaint supplemented by undisputed facts

evidenced in the record, or the complaint supplemented by undisputed facts plus the court’s resolution

of disputed facts. Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981).




                                                    5
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 6 of 28 PageID #: 66




        B.       Abstention

        There is some question whether abstention should be considered under Rule 12(b)(1).2 In large

measure, the decision turns on the type of abstention at issue. In Weekly v. Morrow, 204 F.3d 613, 614-

15 (5th Cir. 2000), the Fifth Circuit said, “[f]ederal courts do not abstain on Younger grounds because

they lack jurisdiction; rather, Younger abstention reflects a court’s prudential decision not to exercise

[equity] jurisdiction which it in fact possesses.” Id. at 614-15 (internal quotation marks omitted).

        In Am. Bank & Tr. Co. of Opelousas v. Dent, 982 F.2d 917, 921-22 (5th Cir. 1993), the Court

concluded that, “[b]ecause the abstention doctrines are not exceptions to the federal courts’ jurisdiction,

but are rather judicially created guidelines defining circumstances in which courts may decline to

exercise jurisdiction we could not sustain the district court’s 12(b)(1) dismissal on their authority; a

determination that abstention is warranted would merely allow us to reach a comparable disposition

on other grounds.” Id. at 921-22 (internal citation omitted).

        The Court in Dent also said, “[t]he appropriate disposition would depend in part on what type

of abstention were deemed applicable. Whereas Pullman abstention contemplates merely the

postponement of the exercise of federal jurisdiction, . . ., Burford rests on the premise that any

intervention by a federal court would impermissibly disrupt state regulation, and thus counsels

dismissal. Id. at n.5 (internal citation omitted). Like Burford, abstention under O’Shea v. Littleton is

based on similar considerations that intervention by the federal court would impermissibly disrupt state

court criminal proceedings, and warrants dismissal.




        2
           Compare, M.D. v. Perry, 799 F. Supp. 2d 712, 715 n.2 (S.D. Tex. 2011). The district court in Perry noted
that, “[n]evertheless, ‘Younger abstention is ‘often raised through a Rule 12(b)(1) motion,’ 5B Charles Alan Wright &
Arthur R. Miller, Federal Practice & Procedure, § 1350 at 96–100. . ..’” Id. The Perry Court said, “[t]his is also
consistent with recent practice in this District.” Id. (Citations omitted). “A motion to dismiss based on Colorado
River is considered as a motion to dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the
Federal Rules of Civil Procedure.” Pike Co., Inc. v. Universal Concrete Prod., Inc., 284 F. Supp.3d 376, 384–85
(W.D.N.Y. 2018); Stahl York Ave. Co., LLC v. City of New York, 2015 WL 2445071, at *7 (S.D.N.Y. May 21, 2015).

                                                         6
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 7 of 28 PageID #: 67




II.      Peremptory Challenges After Batson

         In Batson v. Kentucky, 476 U.S. 79 (1986), the Supreme Court held “the Equal Protection

Clause forbids the prosecutor to challenge potential jurors solely on account of their race or on the

assumption that black jurors as a group will be unable impartially to consider the State’s case against

a black defendant.” Id. at 89. A defendant can make out a prima facie case of discriminatory jury

selection by “the totality of the relevant facts” about a prosecutor’s conduct during the defendant’s own

trial. Batson, 476 U.S. at 94. If a prima facie case of racial discrimination has been established, the

prosecutor must then provide race-neutral reasons for challenging the African-American prospective

jurors. Id. at 97.

         In meeting this burden, the State cannot rely on general assertions that its officials did not

discriminate or that they properly performed their official duties. Id. at 97 (citation omitted). The

Batson Court explained, the prosecutor must demonstrate “permissible racially neutral selection

criteria and procedures have produced the monochromatic result.” Id. The trial court then must

determine whether the defendant has established purposeful discrimination. Id. at 98.

         “The analysis set forth in Batson permits prompt rulings on objections to peremptory

challenges without substantial disruption of the jury selection process.” Hernandez v. New York, 500

U.S. 352, 358 (1991) (emphasis supplied). Given the fact-intensive nature of Batson challenges, and

that the “trial judge’s findings in the context under consideration here largely turn on evaluation of

credibility, a reviewing court ordinarily should give those findings great deference.” Batson, 476 U.S.,

at 98, n. 21; see also Higgins v. Cain, 720 F.3d 255, 266 (5th Cir. 2013) (“[P]roof of a prima facie case

is fact-intensive . . .”). Id.

         Five years after Batson in Powers v. Ohio, 499 U.S. 400 (1991), the Supreme Court held that

a “defendant in a criminal case can raise the third-party equal protection claims of jurors excluded by



                                                   7
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 8 of 28 PageID #: 68




the prosecution because of their race.” Id. Post-Powers, the Equal Protection framework applies

regardless of whether the defendant in the criminal case and the excluded jurors share the same race.

Id. As one justification for allowing the defendant to raise the third-party equal protection claims of

excluded jurors, the Court in Powers said that challenges by excluded jurors “are rare.” Id. at 414.

       Powers reasoned, “excluded jurors [cannot] easily obtain declaratory and injunctive relief

when discrimination occurs through an individual prosecutor’s exercise of peremptory challenges.”

Id. The Supreme Court distinguished exclusion of prospective jurors through peremptory challenges

from the practices of jury clerks and commissioners struck down in Court in Carter v. Jury Comm’n

of Green Cnty., 396 U.S. 320 (1970) (invalidating Alabama statute “requiring jury commissioners to

select for jury service those persons who are generally reputed to be honest and intelligent and

esteemed in community for their integrity, good character and sound judgment”).

       As the Court in Powers explained, “it would be difficult for an individual juror to show the

likelihood that discrimination against him at the voir dire state will recur.” Id. at 415 (citing Los

Angeles v. Lyons, 461 U.S. 95, 105-110 (1983)). The Court was also cognizant that, “[i]t remains for

trial courts to develop rules, without unnecessary disruption of the jury selection process, to permit

legitimate and well-founded objections to the use of peremptory challenges as a mask for race

prejudice.” Powers, 499 U.S. at 416 (emphasis supplied).

       The Complaint also focuses on the Supreme Court’s recent decision in Flowers v. Mississippi,

139 S. Ct. 2228 (2019). Compl., ¶¶ 73-82. In Flowers, the Supreme Court reversed the Mississippi

Supreme Court’s decision that the State did not exercise peremptory challenges in a racially

discriminatory way in Mr. Flowers’s last trial. Id. In reversing, the Supreme Court concluded that the

trial court clearly erred in concluding the District Attorney’s peremptory strike of a prospective juror

was not motivated in substantial part by discriminatory intent in violation of Batson. Id. at 2251.



                                                   8
       Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 9 of 28 PageID #: 69




        However, Flowers does not alter the fundamental conclusion that the relief sought by these

Plaintiffs in this case cannot create “the irreducible constitutional minimum of standing” required for

Article III. Lujan, 504 U.S. at 560. Nor does Flowers advance the Plaintiffs’ cause given that the

nature of the relief sought contravenes “principles of equity, comity, and federalism that must restrain

a federal court asked to enjoin a state court proceeding.” O’Shea, 414 U.S. at 678.

        The Flowers Court also said, “[i]n reaching that conclusion, we break no new legal ground.

We simply enforce and reinforce Batson by applying it to the extraordinary facts of this case.” Flowers,

139 S. Ct. at 2251. Therefore, Plaintiffs’ request for declaratory and injunctive relief must be viewed,

and ultimately resolved, through the prism of Article III’s standing and ripeness jurisprudence, and

O’Shea’s respect for comity and federalism – nothing more.

III.    Article III Standing

        A.      Declaratory and Injunctive Relief

        At the outset, “[t]he Judicial Branch may not ‘accept for adjudication claims of constitutional

violation . . . where the claimant has not suffered cognizable injury.’” Barber v. Bryant, 830 F.3d 345

(5th Cir. 2017) (quoting Valley Forge Christian Coll. v. Ams. United for Separation of Church & State,

Inc., 454 U.S. 464, 474 (1982)). Plaintiffs always bear the burden to establish standing. Barber, 860

F.3d at 352. The Fifth Circuit recently affirmed, “[n]o principle is more fundamental to the judiciary’s

proper role in our system of government than the constitutional limitation of federal-court jurisdiction

to actual cases or controversies.” In re Gee, 941 F.3d 153, 161 (5th Cir. 2019) (citation omitted).

        The Fifth Circuit has been clear that because “‘[j]urisdiction is power to declare the law,’ if we

lack jurisdiction, we may not address the merits, but must only ‘announc[e] the fact and dismiss[ ] the

cause.’” Hotze v. Burwell, 784 F.3d 984, 991 (5th Cir. 2015) (quoting Steel Co. v. Citizens for a Better




                                                    9
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 10 of 28 PageID #: 70




Env’t, 523 U.S. 83, 94 (1998) (emphasis added) (internal quotation marks omitted). “[The irreducible

constitutional minimum of standing contains three elements.” Lujan, 504 U.S. at 560.

        First, the plaintiff must have suffered an injury in fact—an invasion of a legally
        protected interest which is (a) concrete and particularized; and (b) “actual or imminent,
        not conjectural or hypothetical. Second, there must be a causal connection between
        the injury and the conduct complained of—the injury has to be fairly . . . trace[able] to
        the challenged action of the defendant, and not . . . th[e] result [of] the independent
        action of some third party not before the court. Third, it must be likely, as opposed to
        merely speculative, that the injury will be redressed by a favorable decision.

Id. at 560-601 (internal quotation marks omitted).

        In Stringer v. Whitley, 942 F.3d 715, 720 (5th Cir. 2019), the Fifth Circuit addressed standing

in the context of equitable relief noting that, “injunctive and declaratory relief implicate the intersection

of the redressability and injury-in-fact requirements.” Id. The Stringer Court reiterated that, “[b]ecause

injunctive and declaratory relief ‘cannot conceivably remedy any past wrong,’ plaintiffs seeking

injunctive relief can satisfy the redressability requirement only by demonstrating a continuing or

threatened future, like all injuries supporting Article III standing, must be an injury in fact.” Id. at 720

(emphasis supplied) (citation omitted).

        The Stringer Court framed the analysis in this context that a “threatened future injury must be

(1) potentially suffered by the plaintiff, not someone else; (2) concrete and particularized, not abstract;

and (3) actual or imminent, not conjectural or hypothetical.” 942 F.3d at 720-21 (internal quotation

marks and citations omitted). The requirement that a future injury be imminent is “‘to ensure that the

alleged injury is not too speculative for Article III purposes.’” Id. at 721 (quoting Clapper, 568 U.S.

at 409) (further quoting Lujan, 504 U.S. at 564 n.2).

        “For a threatened future injury to satisfy the imminence requirement, there must be at least a

‘substantial risk’ that the injury will occur.” Id. at 721 (citing Susan B. Anthony List, 573 U.S. at 158)

(further citing Clapper, 568 U.S. at 414 n.5). Such alleged future injuries must “proceed with a high



                                                     10
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 11 of 28 PageID #: 71




degree of immediacy, so as to reduce the possibility of deciding a case in which no injury would have

occurred at all.” Lujan, 504 U.S. at 564 n.2. Therefore, “Article III requires more than theoretical

possibilities.” In re Gee, 941 F.3d at 164.

        In Clapper, attorneys, human rights, labor, legal and media organizations sought declaratory

and injunctive relief regarding possible surveillance Foreign Intelligence Surveillance Act (FISA).

Clapper, 568 U.S. at 406. Plaintiffs argued that in the course of their work, they often engaged in

“sensitive and sometimes privileged telephone and email communications with colleagues, clients,

sources, and other individuals located abroad.” Id. at 406.

        Plaintiffs maintained that they communicated by telephone and email with individuals who

were likely targets of surveillance under FISA and therefore, their legal communications could be

swept up by the surveillance. Id. They claimed the injury was fairly traceable the surveillance because

there was an “objectively reasonable likelihood that their communications with their foreign contacts

will be intercepted . . . at some point in the future.” Id. at 410.

        Clapper rejected the “objectively reasonable likelihood standard” as “inconsistent with our

requirement that ‘threatened injury must be certainly impending to constitute and injury in fact.’” 568

U.S. at 410 (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)) (further citing DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 345 (2006) (alleged injury was “‘conjectural or hypothetical” because it

depended upon how legislators responded to a reduction in revenue); Ljuan, 504 U.S. at 565, n.2). The

Court in Clapper addressed the concept of “imminence” for purposes of a future injury, specifically

that the injury must be certainly impending:

        Although imminence is concededly a somewhat elastic concept, it cannot be stretched
        beyond its purpose, which is to ensure that the alleged injury is not too speculative for
        Article III purposes—that the injury is certainly impending. Thus, we have repeatedly
        reiterated that “threatened injury must be certainly impending to constitute injury in
        fact,” and that “[a]llegations of possible future injury” are not sufficient.

Id. at 409 (emphasis original) (quoting Lujan, 504 U.S. at 565, n.2).
                                                     11
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 12 of 28 PageID #: 72




         The Clapper Court said the plaintiffs’ “theory of standing, which relie[d] on a highly attenuated

chain of possibilities, does not satisfy the requirement that the injury must be certainly impending.”

Id. at 410 (emphasis supplied) (citation omitted). See also Meghrig v. KFC Western, Inc., 516 U.S.

479, 485 (1996) (endangerment can only be imminent if it threatens to occur immediately); McCardell

v. U.S. Dep’t of Hous. & Urban Dev., 794 F.3d 510, 519 (5th Cir. 2015) (“[H]ighly attenuated chain of

possibilities, does not satisfy the requirement that threatened injury must be certainly impending”);

United States v. Emerson, 270 F.3d 203, 262 (5th Cir. 2001) (finding as insufficient “the possibility of

some remote future injury. A presently existing actual threat must be shown.”); Leal v. Stephens, 2015

WL 5514021, at *13 (N.D. Tex. Aug. 21, 2015) (“Courts have defined imminent to mean ready to take

place, near at hand, impending, hanging threateningly over one’s head menacingly near. Black’s Law

Dictionary defines imminent to mean near at hand; . . . close rather than touching; impending; on the

point of happening; threatening; menacing; perilous”).

         The gravamen of the Complaint is that in the future, Plaintiffs may be subjected to the allegedly

unconstitutional use of peremptory strikes by the District Attorney based on their race. Compl., ¶¶ 66-

85.3 The alleged threated future injury, however, is necessarily predicated on a “highly attenuated

chain of possibilities” that are not “certainly impending.” Clapper, 568 U.S. at 409. Given the number

of variables regarding Plaintiffs’ possible future jury service, it cannot be said any alleged injuries are

certainly impending.

         Plaintiffs would have to receive a jury summons pursuant to Mississippi Code Annotated § 13-

5-28. Then, assuming they receive a jury summons and do not qualify for and invoke the exemptions

for jury service under Section 13-5-23, Plaintiffs would have to be impaneled pursuant to Section 13-



         3 Plaintiffs cite data collected by American Public Media Reports regarding the historical use of peremptory
challenges in the Fifth District since 1992. Compl., ¶¶ 66-72, n.17. These statistics do not bolster Plaintiffs’ standing
or the ripeness of claims given the number of variables that factor into potential future jury service.

                                                          12
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 13 of 28 PageID #: 73




5-65 (“After the drawing of the grand jury, the remaining jurors in attendance shall be impaneled into

three petit juries for the first week of court if there be sufficient number . . .”). Id.

        However, Mississippi Code Annotated §13-5-65 provides that, “[i]f there be more than enough

jurors for the three juries . . . the excess may be discharged.” Id. Thus, Plaintiffs could be excused as

a prospective juror before being impaneled for one of the petit juries. Next, if Plaintiffs were to be

impaneled, the petit jury would have to be a criminal, not civil, case being prosecuted by District

Attorney’s Office. Even then, Plaintiffs could be excused for cause.

        “‘[A] juror who may be removed on challenge for cause is one against whom a cause for

challenge exists that would likely [a]ffect his competency or impartiality at trial.’” Patton v. State, 248

So.3d 763, 767 (Miss. 2018) (quoting Evans v. State, 725 So.2d 613, 653 (Miss. 1997)). The

Mississippi Supreme Court has held, “[t]he question of whether a potential juror can be fair and

impartial is a judicial question reserved for the trial judge and will not be disturbed unless clearly

wrong.” Id. at 767 (citation omitted).

        Assuming Plaintiffs are impaneled and not otherwise stricken for cause, they would then have

to be challenged through a peremptory strike. The defendant in the criminal trial would have to assert

a Batson challenge and make out a prima facie case of discriminatory jury selection. The District

Attorney would have to provide a race-neutral reason for challenging Plaintiffs. Batson, 476 U.S. at

94-97. The trial court would have to determine whether the defendant has established purposeful

discrimination. Id. at 98. The trial court would have to deny the Batson challenge and find the District

Attorney did not exercise his peremptory challenge in a racially discriminatory way, and Plaintiffs are

stricken from the jury. This raises a further question. If the trial court denies a Batson challenge, can

Plaintiffs seek immediate federal relief for alleged racial discrimination? If so, this will place this Court

squarely in the position of reviewing the trial court’s Batson decision.



                                                      13
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 14 of 28 PageID #: 74




        Under these circumstances, “a beneficiary of the injunction could well seek to enforce a federal

injunction against a state judge denying a Batson challenge in a criminal case, which would separately

implicate the concerns which underlie O’Shea.” Hall v. Valeska, 849 F. Supp.2d 1332, 1339 (M.D.

Ala. 2012), aff’d, 509 F. App’x 834 (11th Cir. 2012). In this regard Hall cautioned that, “[a] ruling by

this court, even after the completion of the criminal case, which was contrary to the state court judge’s

ruling on a Batson challenge could also have implications for the state court criminal conviction.” Id.

        B.         The Individual Plaintiffs Lack Standing

        As the Supreme Court said in Spokeo, Inc. v. Robins, “this case primarily concerns injury in

fact, the ‘[f]irst and foremost’ of standing’s three elements.” 136 S. Ct. 1540, 1547 (2016), as revised

(May 24, 2016) (quoting Citizens for Better Environment, 523 U.S. at 103). And as the Fifth Circuit

in Stringer said, “injunctive and declaratory relief implicate the intersection of the redressability and

injury-in-fact requirements.” 942 F.3d at 720. Plaintiffs do not allege and cannot demonstrate a current

or ongoing injury-in-fact. Instead, Plaintiffs claim they will suffer a future injury by being subjected

to allegedly discriminatory treatment by the District Attorney through peremptory challenges in future

state criminal trials.

        Plaintiffs attempt to fortify the likelihood of their alleged future injury by using census data

from the Fifth District. Compl., ¶¶ 18, 21, 24.4 Plaintiffs state that in 2017, Attala County had a

population of 13, 260 persons over age 21. Id., ¶ 18. According to the Complaint, in November 2018,

72.9 percent of adult Mississippians were registered to vote. Id. Plaintiffs state that, “it is reasonable

to conclude that there are approximately 9,660 registered voters over age 21 in the Attala County.” Id.

Relying on two four-week Terms of Circuit Court per year, Plaintiffs state the Circuit Clerk sends jury

summonses to approximately 1,650 persons each year. Id.



        4
            Plaintiffs cite the United Stated Census Bureau’s 2017 American Community Survey (ACS). Compl., ¶ 18.

                                                        14
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 15 of 28 PageID #: 75




       The number of jury summonses represents seventeen percent (17%) of the registered voters in

Attala County. According to the same 2017 ACS data, Attala County had an African-American

population of 8,027, forty-three percent (43%) of the County’s total population. Assuming 1,650 jury

summonses are sent each year, it is reasonable to conclude approximately 710 summonses are sent to

African-Americans in Attala County. This represents seven percent (7%) of the total registered voters.

       According to the Complaint, Grenada County has a population of 15,413 persons over the age

of 21. Compl., ¶ 21. Assuming that 72.9% of adult Mississippians are registered voters, Plaintiffs state

that “it is reasonable to conclude that there are approximately 11,235 registered voters over age 21 in

Grenada County. Id. Relying on Grenada County’s two four-week terms of Circuit Court per year,

Plaintiffs indicate the Circuit Clerk sends out approximately 1,600 summonses. Id. This represents

fourteen percent (14%) of the registered voters over age 21 in Grenada County. According to the 2017

ACS data, Grenada County’s African-American population was 9,250, forty-three percent (43%) of

the County’s total population. Assuming 1,600 jury summonses are sent each year, it is reasonable to

conclude that approximately 688 summonses are sent to African-Americans, or six percent (6%) of the

registered voters in Grenada County.

       Finally, the Complaint alleges that Winston County had10,055 registered voters over age 21 in

2017. Using two four-week Circuit Court terms per year, Plaintiffs state the Circuit Clerk sends jury

summonses to approximately 1,500 persons. Compl., ¶ 24. This represents fifteen percent (15%) of

registered voters over age 21 in Winston County. Based on the 2017 ACS, Winston County’s African-

American population was 8,742, forty-seven percent (47%) of the county’s total population. Assuming

1,500 jury summonses are sent each year, it is reasonable to conclude that approximately 705 are sent

to African-Americans, or seven percent (7%) of the total registered voters in Winston County.




                                                  15
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 16 of 28 PageID #: 76




        Statistically, the individual Plaintiffs thus have between only a six percent (6%) and seven

percent (7%) chance in any particular year of even receiving a jury summons. This does not account

for the variables that impact whether a prospective juror is impaneled on a criminal jury and possibly

subjected to a peremptory challenge based on race. In the end, the statistical possibility that Plaintiffs

may receive a jury summons, in and of itself, does not establish a substantial likelihood of a future

injury that comports with Clapper’s mandate that the “threatened injury must be certainly impending

to constitute injury in fact.” Clapper, 568 U.S. at 409.

        The Fifth Circuit in Stringer rejected generalized census data as a means of demonstrating the

likelihood of a future injury. In Stringer, Plaintiffs argued they had demonstrated a substantial risk

“that they [would] suffer a future injury as a result of the DPS System’s noncompliance with the NVRA

and the Equal Protection Clause.” Stringer, 942 F.3d at 721-22. The Court said, “they must

demonstrate a ‘sufficient probability that each Plaintiff will use the noncompliant driver’s license

services again.’” Id. at 722. Plaintiffs first proffered there was a substantial risk they would move

again and be subjected to the noncompliant driver’s license service in the future. Id. Second, they

relied on “Census Bureau data showing that Americans can expect to move 11.7 times in their

lifetimes.” Id.

        The Court rejected this statistical approach for demonstrating a future injury stating. “This

general data also does not establish a substantial risk that Plaintiffs themselves will move again;

Plaintiff-specific evidence is needed before Plaintiffs’ claims can be properly characterized as an

attempt to remedy an imminent injury to Plaintiffs instead of a generalized grievance available to all

Texans.” Id. at 722 (emphasis supplied) (citation omitted). In this case, although Plaintiffs’ data does

not actually demonstrate a future injury is certainly impending, this demographic data does not




                                                   16
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 17 of 28 PageID #: 77




generally establish that they will be impaneled as a prospective juror in a future criminal trial and

subjected to a peremptory challenge improperly motivated by race.

        With respect to injury, Plaintiffs also refer to the stigmatic injury that excluded jurors may

suffer. Compl., ¶ 43. To be sure, the Supreme Court has held “[a] venireperson excluded from jury

service because of race suffers a profound personal humiliation heightened by its public character.”

Powers, 499 U.S at 414-15. However, stigmatic injury “‘accords a basis for standing, it is only to

‘those persons who are personally denied equal treatment’ by the challenged discriminatory

conduct[.]’” Moore v. Bryant, 853 F.3d 245, 248 (5th Cir. 2017), cert. denied, 138 S. Ct. 468 (2017)

(citations omitted). In Moore, the Court, rejected a plaintiffs generalized claim of stigmatic injury and

reiterated that, “to plead stigmatic-injury standing, Plaintiff must plead that he was personally

subjected to discriminatory treatment.” Id. (emphasis supplied) (citation omitted).

        Plaintiffs make no cognizable claims in this case that they have been personally subjected to

discriminatory treatment. Ms. Young does allege she was a part of the jury pool for Curtis Flowers’

third murder trial in 2004, and that she was excluded through a peremptory challenge. Compl., ¶ 20.

Ms. Young does not allege that she was personally subjected to discriminatory treatment in 2004.

Moreover, while Section 1983 does not prescribe a statute of limitations, “[t]he statute of limitations

for a suit brought under Section 1983 is determined by the general statute of limitations governing

personal injuries in the forum state.” Piotrowski v. City of Hous., 237 F.3d 567, 576 (5th Cir. 2001).

Mississippi’s statute of limitation for personal injuries is three-years. See MISS. CODE ANN. § 15-1-

49. Thus, any alleged claim by Ms. Young for personal discriminatory treatment for being stricken

from a jury in 2004 based on race is barred by the statute of limitation.




                                                   17
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 18 of 28 PageID #: 78




        C.      The NAACP Lacks Associational Standing

        To have standing, an association or organization must satisfy the well-known requirements of

Lujan. See also Tex. Democratic Party v. Benkiser, 459 F.3d 582, 587 (5th Cir. 2006) (requiring that,

for associational standing, the members must independently meet the Article III standing

requirements). The Supreme Court has recognized that an association has standing to bring suit on

behalf of its members when: (a) its members would otherwise have standing to sue in their own right;

(b) the interests it seeks to protect are germane to the organization's purpose; and (c) neither the claim

asserted nor the relief requested requires the participation of individual members in the lawsuit. Hunt

v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 341-43 (1977) (emphasis supplied). Here,

the NAACP’s members do not have standing to sue in their own right.

        D.      The Class Members Lack Standing

        While Plaintiffs seek class certification, the Court need not separately address that issue. This

is because “a class action . . . adds nothing to the question of standing, for even named plaintiffs who

represent a class ‘must allege and show that they personally have been injured, not that injury has been

suffered by other, unidentified members of the class to which they belong.’” Spokeo,136 S. Ct. at 1540

(citation omitted). As the individual Plaintiffs lack standing, the putative class members likewise fail

to meet the elements of Article III standing.

IV.     Plaintiffs Claims are not Ripe

        Closely related to standing and directly related to Article III’s justiciability mandate, Plaintiffs’

claims are not ripe. “‘A court should dismiss a case for lack of ‘ripeness’ when the case is abstract or

hypothetical.’” Choice Inc. of Texas, 691 F.3d 710, 715 (5th Cir. 2012) (citations omitted). “‘A case

is generally ripe if any remaining questions are purely legal ones; conversely, a case is not ripe if further




                                                     18
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 19 of 28 PageID #: 79




factual development is required.’” Id. at 715 (citation omitted). This case is not ripe because

substantial quantum of future factual development is required.

        In Wallace v. Cheeks, 2013 WL 4519720, at *2 ( S.D. Miss. August 26, 2013), the district court

said, “[a] controversy, to be justiciable, must be such that it cannot be presently litigated and decided

not on hypothetical, conjectural, conditional or based upon the possibility of a factual situation that

may never develop.” Id. (emphasis supplied) (citing Rowan Cos., Inc. v. Griffin, 876 F.2d 26, 28 (5th

Cir. 1989). Moreover, “[r]ipeness requires that an alleged injury be “‘actual or imminent rather than

conjectural or hypothetical.’” Id. (quoting Mississippi State Democratic Party v. Barbour, 529 F.3d

538, 545 (5th Cir. 2008). “‘Ripeness is a constitutional prerequisite to the exercise of jurisdiction.” Id.

(quoting Shields v. Norton, 289 F.3d 832, 835 (5th Cir. 2008); Monk v. Huston, 340 F.3d 279, 282 (5th

Cir. 2003) (“‘A court should dismiss a case for lack of ‘ripeness’ when the case is abstract or

hypothetical’”) (citation omitted).

        Plaintiffs’ claims are not ripe because they necessarily depend upon factual situations that may

never develop. Wallace, at *2. As set forth, supra, Plaintiffs may never receive a jury summons in the

Fifth District. If Plaintiffs do receive a jury summons, but there are more than enough jurors in the

jury pool, the excess may be discharged from service. Plaintiffs could be excused as a prospective

juror before they are impaneled for one of the petit juries. The petit jury for which Plaintiffs are

impaneled would have to be a criminal, not civil, case being prosecuted by District Attorney’s Office.

Plaintiffs could be excused for cause and never be subjected to a peremptory challenge. These events

may never occur and the claims are not ripe.

V.      The Court Should Abstain

        Even if Plaintiffs have standing and their claims are ripe, the Court should abstain. Plaintiffs

seek a permanent injunction “forbidding the Defendant and his agents, employees, and successors in



                                                    19
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 20 of 28 PageID #: 80




office from maintaining a custom, usage, and/or policy of exercising peremptory challenges against

prospective [African-American] jurors because of their race.” Compl., p. 22, ¶ C. On the face of the

Complaint, the relief sought will undoubtedly require this Court to “disrupt the normal course of

proceedings in the state courts via resort to the federal suit for determination of the claim. . ..” O’Shea,

414 U.S. at 501.

        At its core, this would require this Court intervene in a state court proceeding to adjudicate

whether a peremptory challenge has been exercised against Plaintiffs in violation of the Fourteenth

Amendment. As the Supreme Court in O’Shea said, “[a] federal court should not intervene to establish

the basis for future intervention that would be so intrusive and unworkable.” Id. at 500. Nothing could

be more intrusive and unworkable that Plaintiffs’ sought-after relief.

        Like O’Shea, Plaintiffs in this case are not seeking to “strike down a single state statute, either

on its face or as applied; nor do they seek to enjoin any criminal prosecutions that might be brought

under a challenged criminal statute.” 414 U. S. at 499. As in O’Shea, “[w]hat [plaintiffs] seek is an

injunction aimed at controlling or preventing the occurrence of specific events that might take place in

the course of future state criminal trials.” Id. at 500. And as the O’Shea Court explained with respect

to this type of federal court intrusion, “the order would contemplate interruption of state proceedings

to adjudicate assertions of noncompliance by petitioners.” Id.

        The O’Shea Court stated that, “[t]his seems to us nothing less than an ongoing federal audit of

state criminal proceedings which would indirectly accomplish the kind of interference that Younger v.

Harris . . . and related cases sought to prevent.” Id. at 500. Finally, O’Shea cautioned that, “a federal

court should not intervene to establish the basis for future intervention that would be so intrusive and

unworkable.” Id. The type of relief sought in this case would, no doubt, call for the type of future

intervention as to be “intrusive and unworkable.” Id.



                                                    20
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 21 of 28 PageID #: 81




        Not only do Plaintiffs’ claims fall squarely within O’Shea’s abstention analytical framework,

but this type of challenge is not one of impression. In 2012 in Hall v. Valeska, supra, African-

Americans who had been excluded from jury service through peremptory strikes sought declaratory

and injunctive relief alleging the district attorney engaged in a pattern and practice of using peremptory

challenges to exclude African-Americans. Hall, 849 F. Supp.2d at 1335.

        In Hall, the Court concluded that, “Plaintiffs have not stated ‘an adequate basis for equitable

relief’ under O’Shea v. Littleton, 414 U.S. 488, 499 (1974).” Id. at 1337. The Court summarized

O’Shea’s application to the declaratory and injunctive relief against the district attorney in these terms:

        Much of the Court’s reasoning in O’Shea relevant to the nature of the relief sought
        there also applies to the relief sought in the instant case. The Court in O’Shea noted
        that the plaintiffs did not seek to enjoin criminal prosecutions, but only specific events
        which might occur during criminal trials in the future. The Court explained that the
        proper balance between federal and state courts requires restraint against the issuance
        of injunctions against state officers engaged in the administration of the State’s criminal
        laws absent a showing of irreparable injury which is both great and immediate. The
        Court explained that even though the plaintiffs did not seek to enjoin criminal
        prosecutions, an order by the federal court would contemplate interruption of state
        proceedings to adjudicate assertions of noncompliance. The Court explained that such
        interruption would be an ongoing federal audit of state criminal proceedings which
        would indirectly accomplish the kind of interference Younger v. Harris, . . . sought to
        prevent. The Court reasoned that the injunction would require for its enforcement the
        continuous supervision by the federal court of criminal proceedings involving any
        members of the class. The Court further reasoned that, although there was no express
        requirement in the suggested injunctive relief that the district court supervise the state
        courts on a day-to-day basis, periodic reporting would constitute a form of monitoring
        of the operation of state court functions that is antipathetic to established principles of
        comity. The Court also concluded that because an injunction would necessarily allow
        the beneficiaries of the injunction in the class to have their claims of noncompliance
        adjudicated in federal court, principles of equitable restraint would be violated.

Hall, 849 F. Supp.2d at 1337-38 (emphasis supplied) (internal quotation marks and citations omitted).

        The Court noted that, “[a]lthough the Plaintiffs, like those in O’Shea, state that they do not seek

to enjoin any current or future criminal proceedings, the requested ‘intervention,’ which allows

beneficiaries of the injunction to interfere with state criminal proceedings if there is discrimination in



                                                    21
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 22 of 28 PageID #: 82




jury selection, is like the prohibited injunctive relief in O’Shea.” Id. at 1338 (citing Pompey v. Broward

County, 95 F.3d 1543, 1549 (11th Cir. 1996) (considering the probability that if the injunction were

issued, any beneficiary of the injunction “could and probably would seek relief in the federal district

court on grounds that the state judge had violated the federal injunction”).

         Hall also concluded that the “practices that the Plaintiffs seek to enjoin, such as disparate

questioning of African-American venire members during voir dire, are practices which occur during

the course of the criminal trial, and which could be raised there by the criminal defendant as a Batson

challenge.” Id. at 1338. Moreover, “[t]he relief sought by the Plaintiffs could also allow any member

of the class subjected to a peremptory strike to promptly seek a contempt citation in federal court, so

that resort to the federal courts by beneficiaries of the injunction to enforce the injunction would

interrupt that process.” Id.5 Accordingly, the district court applied O’Shea and held plaintiffs failed to

state an “appropriate basis for injunctive or declaratory. Id. at 1340.

         In affirming the district court, the Eleventh Circuit said, “[i]n the light of the teaching of

O’Shea, the district court did not abuse its discretion when it concluded that the declaratory and

injunctive relief sought by Plaintiffs was prohibited. Hall, 509 F. App’x at 835. The Eleventh Circuit

also explained the ramifications of plaintiffs’ requested relief:

         Plaintiffs argue that, because individual jurors are not parties to the criminal proceeding
         from which they are excluded, enforcement of the injunction would not interfere with
         individual state criminal cases. Even if that proposition is true, enforcement of the
         injunction might—as Plaintiffs themselves suggest—involve holding Valeska in

         5
             The Court in Hall noted:

         [I]n addition to beneficiaries of the injunction having their claims of noncompliance adjudicated in
         federal court, the relief requested by the Plaintiffs would allow for beneficiaries of the injunction to
         seek federal review of state court rulings. See (Complaint at p. 18, ¶ (E)(3) (including in reporting
         requirement the cases in which Batson challenges were brought); id. at p. 17, ¶ (D) (injunction would
         be against the Defendants in this case, “as well as those acting in concert and participating with
         them. . .”)).

Id. at 1339.


                                                           22
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 23 of 28 PageID #: 83




         contempt, which would again raise concerns under O’Shea and Younger. See Luckey
         v. Miller, 976 F.2d 673, 679 (11th Cir. 1992) (explaining that abstention was
         appropriate, in part “if, at the end of protracted litigation, a compliance problem arose
         which would force abstention on the same ground that existed prior to trial.”).

509 Fed. App’x at 836. The reasoning of Hall, relying on O’Shea, applies with equal force to this case.

         Earlier this year, the district court in Pipkins v. Stewart rejected similar claims for declaratory

and injunctive relief to plaintiffs who had been excluded from jury service through peremptory

challenges. In Pipkins, the plaintiffs sought equitable relief against the District Attorney of Caddo

Parish (First Judicial District of Louisiana). As in this case, Plaintiffs alleged the Caddo Parish District

Attorney “systematically exercises (and therefore still exercises) peremptory strikes against African-

American jurors on the basis of their race for the purpose of empaneling criminal trial juries that are

predominately white.” Pipkins, 2019 WL 144218, at *1.

         Plaintiffs in Pipkins also relied on demographic data as to the number of qualified African-

American jurors in the Parish. Id. at *2. Plaintiffs also sought class certification. Id.6 The District




         6
             With respect to class certification, the district court stated:

         If a class were to be certified, how in the world would one determine the real reason why a particular
         juror was challenged on a particular day in a trial that is past? The question is especially poignant
         where the trail record does not reflect even a discussion of Batson v. Kentucky, 476 U.S. 79 (1986),
         or Powers as to a particular juror. Does it mean that a prosecutor, defense counsel or judge could
         be deposed in such a suit? Could they be required to disclose internal memos, trial notes or the like
         to determine (maybe) if there is some extra notation about a particular juror?

         Even if a system could be devised to allow for discovery and litigation of the claims, what next?
         If, in the odd case, a plaintiff is able to make out such a claim, would it mean that a who new method
         for collateral attack on a final conviction would be thereby created? At stake is the principle, at least
         given credence sometimes, that the public has a right to see at some point, a defendant in a criminal
         trial is fully and fairly convicted. See United States v. Frady, 456 U.S. 152, 175 (1982). And, what
         would be the remedy? A 28 U.S.C. § 2254 petition for inadequacy of counsel or some other habeas
         relief yet undeveloped or unheard of? In our view this is the most serious potential consequence, as
         it can mean years later an otherwise sustainable prosecution may have to be completely redone
         because one juror convinced one jury, or judge in the event of a bench trial, that he/she was
         discriminated against.

Pipkins, at *3.


                                                               23
      Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 24 of 28 PageID #: 84




Attorney moved to dismiss on a variety of grounds, including abstention. Id. at *3.7 Like Hall, the

district court analyzed plaintiffs’ claims under O’Shea. The district stated that inherent in the injunctive

relief sought is the ability of “African-American potential jurors in criminal trials subjected to a District

Attorney’s peremptory challenge to seek federal review before this Court.8 Id. at *10.

         The Court noted that, “[d]uring oral argument, Plaintiffs’ counsel attempted to sidestep

addressing this inevitability by referring to them as ‘entirely salutary, prophylactic measure[s] for the

prosecution to follow the Constitution.” Pipkins, at *10, n.46. Rejecting this argument, the district

court said, “[i]t is not the practice of this Court, however, to issue injunctions for which it has no intent

or means to enforce. Id. Instead, the district court stated it is “required under O’Shea ‘to consider the

‘hypothesized recalcitrance,’ and must ‘focus on the likely result of an attempt to enforce an order of

the nature sought here.’” Id. (quoting Hall, 849 F. Supp. 2d at 1339 (citation omitted).

         The Pipkins Court also denied the declaratory judgment stating, “[i]t is difficult to overstate

the magnitude of chaos that would ripple out from a federal declaratory judgment that the District

Attorney has, and continues to, systematically exercise peremptory strikes in a discriminatory manner

on the basis of race. Such a judgment would conceivably call into question most criminal convictions

in Caddo Parish dating back to at least the time from which Plaintiffs collected data on juries, but

perhaps further.” Id. at *11. In reaching its conclusion, the district court reiterated the underlying


         7 The District Attorney relied on Younger v. Harris, 401 U.S. 37 (1971).
                                                                                  The district court declined to abstain
under Younger because there were “no ongoing judicial proceedings in which any of the Plaintiffs is a party.” Pipkins,
at * 7. Applying O’Shea, the district court said, “[i]n some circumstances, however, it may be necessary to treat
[Younger and O’Shea] as closely related but distinct sources of abstention.” Id. at *8.
         8
            The Court in Pipkins said, “[p]laintiffs sought either a preliminary injunction forbidding the District
Attorney from exercising any peremptory challenges to strike otherwise qualified African-American jurors from jury
service in criminal jury trials, or a permanent injunction forbidding the District Attorney to employ a custom, usage,
and/or policy to exercise peremptory challenges against African-American citizens because of their race in order to
empanel criminal trial juries that are predominantly white.” Id. at *10. The Court noted “[i]n particular, these proposed
injunctions closely mirror the request in Hall for a permanent injunction against the defendants from engaging the
discriminatory use of peremptory strikes. Id.


                                                          24
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 25 of 28 PageID #: 85




principles espoused in O’Shea that, “[t]he principles of federalism, comity, and equitable restraint exist

in large part to prevent such an outcome.” Id. The same holds true in this case.

        The Fifth Circuit has applied O’Shea on several occasions. For instance, in Ballard v. Wilson,

856 F.2d 1568 (5th Cir. 1974), a plaintiff sued a municipal judge seeking injunctive relief from

enforcement of the city’s overtime parking ordinance, and a declaratory judgment as to the

constitutionality of that ordinance. Id. While abstaining under Younger because future relief would be

resolved during pending state proceedings, the Fifth Circuit stated:

        We also note that a federal court ruling on the practices and procedures of the municipal
        court system, as is requested by Ballard, would require supervisory enforcement of the
        ruling by the federal courts. This type of monitoring of state court procedures also
        offends principles of federalism and was condemned by the Supreme Court in O’Shea
        v. Littleton, 414 U.S. 488, 94 S. Ct. 669, 38 L.Ed.2d 674 (1974).

Id. at 1570 (emphasis supplied) (citing Parker v. Turner, 626 F.2d 1, 9 (6th Cir. 1980) (holding federal

court will not enjoin the challenged practice even where there is no pending state proceeding because

the relief sought would require monitoring of judges’ conduct). In fact, the Parker Court said, “O’Shea

extends this near-absolute restraint rule to situations where the relief sought would interfere with the

day-to-day conduct of state trials. Parker, 626 F.2d at 8 (emphasis supplied); compare, ODonnell v.

Harris Cty, 892 F.3d 147 (5th Cir. 2018) (“The injunction sought by ODonnell seeks to impose

‘nondiscretionary procedural safeguard[s],” which will not require federal intrusion into pre-trial

decisions on a case-by-case basis.’”) (Emphasis supplied).

        That same year in Gardner v. Lucky, 500 F.2d 712, 715 (5th Cir. 1974), plaintiffs brought a

class action seeking declaratory and injunctive relief against two Florida Public Defender Offices. Id.

at 713. The public defenders had represented plaintiffs during the criminal process. Id. Plaintiffs

alleged the Public Defenders’ “acts, policies, practices, pattern of conduct and custom violated their

rights, and to enjoin the Offices from further representation of indigents unless standards, specified in



                                                   25
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 26 of 28 PageID #: 86




the complaint and alleged to represent minimum standards of constitutional effectiveness, were met.”

Id. at 713. In affirming the dismissal, the Fifth Circuit said, “[i]t is clear from the face of their complaint

that our appellants contemplate exactly the sort of intrusive and unworkable supervision of state

judicial processes condemned in O’Shea.” Id. at 715.

        In Tarter v. Hury, 646 F.2d 1010 (5th Cir. 1981), the plaintiff instituted “broad challenges to

the administration of the criminal justice system in Galveston County, Texas” including an excessive

bail claim. Id. at 1011. The Court, applying O’Shea, held “[c]onsiderations of comity, as described in

O’Shea v. Littleton . . ., defeat the claims based on the imposition of excessive bail. Id. at 1013. “The

enforcement of any remedial order granting the relief requested would require federal courts to

interrupt state proceedings to adjudicate allegations of asserted non-compliance with the order.” Id.

        Other Circuit Courts have applied O’Shea with respect to interfering with the operation of state

court proceedings. See Disability Rights New York v. New York, 916 F.3d 129 (2nd Cir. 2019) (“[E]even

where no state proceedings are pending, federal courts must abstain where failure to do so would result

in ‘ongoing federal audit of state criminal proceedings’”); Kaufman v. Kaye, 466 F.3d 83, 86 (2nd Cir.

2006) (applying O’Shea to state court judicial assignment procedures); Courthouse News Serv. v.

Brown, 908 F.3d 1063, 1072 (7th Cir. 2018) (abstaining under O’Shea from enjoining Clerk of Circuit

Court to release newly filed complaints upon receipt); Oglala Sioux Tribe v. Flemming, 904 F.3d 603,

612 (8th Cir. 2018) (abstaining under O’Shea as “[t]he relief requested would interfere with state

judicial proceedings . . . and failure to comply with district court’s injunction would subject state

officials to potential sanctions”); Miles v. Wesley, 801 F.3d 1060, 1064 (9th Cir. 2015) (abstaining under

O’Shea from enjoining number of courthouses used for unlawful detainer actions).

        Precisely the same intrusive and unworkable supervision would result from Plaintiffs’

declaratory and injunctive relief in this case as evidenced in the Prayer for Relief: “Issue a permanent



                                                      26
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 27 of 28 PageID #: 87




injunction forbidding the Defendant and his agents, employees, and successors in office from

maintaining a custom, usage, and/or policy of exercising peremptory challenges against prospective

[African-American] jurors because of their race.” Compl., p. 22, ¶ C (emphasis supplied). Such an

injunction would allow “any member of the class subjected to a peremptory strike to promptly seek a

contempt citation in federal court, so that resort to the federal courts by beneficiaries of the injunction

to enforce the injunction would interrupt that process.” Hall, 849 F. Supp.2d at 1340.

        It is difficult to imagine how such an injunction could be enforced in future state criminal

proceedings given the number of fact-intensive variables inherent in the jury selection process.

“[U]nder Batson, proof of a prima facie case is fact-intensive, and ‘[i]n deciding whether the defendant

has made the requisite showing, the trial court should consider all relevant circumstances.’” Higgins,

720 F.3d at 266 (citation omitted). Plaintiffs’ relief would require this Court to intervene and disrupt

future state court criminal trials, and O’Shea counsels in favor of abstention.

                                            CONCLUSION

        For the reasons set forth, Doug Evans, in his official capacity as the District Attorney for the

Fifth Circuit Court District, respectfully requests that the Court dismiss Plaintiffs’ Complaint for lack

of standing and ripeness, or in the alternative, to abstain.

        This the 23rd day of December, 2019.

                                                 Respectfully submitted,

                                                 DOUG EVANS, in his official capacity as the District
                                                 Attorney for the Fifth Circuit Court District

                                         BY:     JIM HOOD, ATTORNEY GENERAL FOR THE
                                                 STATE OF MISSISSIPPI

                                         BY:     /s/ Douglas T. Miracle
                                                 DOUGLAS T. MIRACLE, MSB # 9648
                                                 SPECIAL ASSISTANT ATTORNEY GENERAL


                                                    27
     Case: 4:19-cv-00167-DMB-JMV Doc #: 9 Filed: 12/23/19 28 of 28 PageID #: 88




OFFICE OF THE ATTORNEY GENERAL
CIVIL LITIGATION DIVISION
Post Office Box 220
Jackson, Mississippi 39205-0220
Telephone: (601) 359-5654
dmira@ago.state.ms.us



                                 CERTIFICATE OF SERVICE
       I, Douglas T. Miracle, Special Assistant Attorney General for the State of Mississippi, do

hereby certify that on this date I electronically filed the foregoing document with the Clerk of this

Court using the ECF system which transmitted a copy to all counsel of record.

       This the 23rd day of December, 2019.

                                                      /s/ Douglas T. Miracle
                                                      Douglas T. Miracle




                                                 28
